UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2012 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2012 Annual Report to Shareholders DWS RREEF Global Real Estate Securities Fund Contents 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 26 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 38 Information About Your Fund's Expenses 39 Tax Information 40 Investment Management Agreement Approval 45 Summary of Management Fee Evaluation by Independent Fee Consultant 49 Board Members and Officers 54 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. For its most recent fiscal year ended December 31, 2012, DWS RREEF Global Real Estate Securities Fund returned a strong 28.68%. In comparison, the fund's primary benchmark, the MSCI World Index returned 15.83%, while its secondary index, the FTSE EPRA/NAREIT Developed Index, returned 27.73%. Investment Strategy The fund's investment objective is to seek total return through a combination of current income and long-term capital appreciation. Global property stocks began 2012 on a positive note as improving macroeconomic statistical reports helped to propel financial markets higher. In January 2012, equity markets benefited from a gradually improving economic landscape and low interest rates. Investor confidence gained traction during March 2012, as the perceived threat of a European financial crisis diminished. However, the month of May proved to be a volatile and difficult period for equities as weak economic data, renewed concern regarding the European banking system, and hotly contested elections in France and Greece resulted in widespread investor risk aversion. In late July 2012, European Central Bank (ECB) Chairman Mario Draghi's statement that he would do "whatever it takes" to preserve the euro currency gave another strong boost to stocks, along with increased expectations that the ECB and the U.S. Federal Reserve Board (the Fed) will take additional steps to stimulate the economy going forward. During the fourth quarter, market watchers' focus returned to the budget deadlock in Washington, as worries regarding the "fiscal cliff" kept investors on edge. Beginning in mid-November 2012, though, investors began to assume that a fiscal deal of some sort would take place, and stocks rallied through the end of 2012. Beyond the fiscal cliff's domination of news headlines in November and December, economic data remained resilient. Elsewhere, improved Chinese manufacturing data, fiscal stimulus by the Japanese government, the bailout of Greece and improving U.S. macroeconomic data helped to buoy investor sentiment. For the fund, both stock selection and regional allocation contributed to relative performance over the calendar year. Stock selection was strongest in the Americas, Japan and Continental Europe. In contrast, stock selection in Asia ex-Japan and Australia detracted from returns. From a regional allocation perspective, an overweight to the outperforming Japan region provided the largest boost to performance, while an underweight to the underperforming Americas region contributed to performance. Lastly, an underweight to the Asia ex-Japan region negatively affected performance. Positive Contributors to Fund Performance During the period ended December 31, 2012, the fund, relative to the secondary benchmark, benefited from underweight positions in some underperforming stocks within the Americas, in particular the health care real estate firm HCP, Inc.,* the apartment REIT Equity Residential, and Host Hotels & Resorts, Inc.* In addition, the fund's overweight to the Chinese developer company China Overseas Land & Investment Ltd. contributed to returns. Developer stocks in China were among the top-performing property stocks globally, benefiting from reduced economic and political uncertainty, as well as expectations for more pro-growth policies from governments around the world. * Not held in the portfolio as of December 31, 2012. "In constructing the fund's portfolio, we continue to seek companies possessing high-quality assets and strong financial positions paired with select opportunities where we view share price discounts due to perceived balance sheet or earnings risk as unwarranted." Negative Contributors to Fund Performance The fund's overweight positions in some of the weaker-performing stocks in the Americas region represented the most significant detractors from performance. In particular, positions in the apartment REITs BRE Properties, Inc. and Camden Property Trust, as well as in the datacenter REIT DuPont Fabros Technology, Inc. subtracted from relative return. In general, U.S. apartment REITs lagged during the second half of 2012 based on concern over slower operating income growth for the sector. Lastly, an underweight to the Chinese developer Agile Property Holdings Ltd. during the last several months of 2012 weighed on performance as developer stocks in China staged a strong rally. Ten Largest Equity Holdings at December 31, 2012 (29.1% of Net Assets) Country Percent 1. Simon Property Group, Inc. Owner and operator of regional shopping malls United States 6.0% 2. Sun Hung Kai Properties Ltd. Specializes in premium-quality residential and commercial projects for sale and investment Hong Kong 3.3% 3. Mitsubishi Estate Co., Ltd. Owner and developer of residential and office properties Japan 3.1% 4. Health Care REIT, Inc. Owns and finances the development of nursing homes and retirement centers United States 2.8% 5. Westfield Group Invests in leases and manages shopping centers Australia 2.6% 6. Mitsui Fudosan Co., Ltd. Builds, sells, leases and manages real estate properties Japan 2.6% 7. Equity Residential Operator of multifamily properties United States 2.4% 8. Ventas, Inc. Owns and leases long-term health care facilities United States 2.4% 9. Vornado Realty Trust Owner and manager of investments in community shopping centers United States 2.0% 10. Unibail-Rodamco SE Investor and developer of real estate investments France 1.9% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 13. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 54 for contact information. Outlook and Positioning With the U.S. budgetary standoff merely postponed, investors now look to the March 2013 debt ceiling/automatic spending cuts deadline, which most strategists view as more potentially disruptive to the economy and markets than the recent fiscal cliff controversy. We expect delays in business decisions to continue as a result of the prevailing "kick-the-can" attitude in Washington, and some weakness in economic data through the first part of 2013 seems a likely consequence. Overall, improved global economic data, strengthening credit markets in Europe and renewed growth in Asia should provide a positive picture, though policy and macroeconomic risks remain. In constructing the fund's portfolio, we continue to seek companies possessing high-quality assets and strong financial positions paired with select opportunities where we view share price discounts due to perceived balance sheet or earnings risk as unwarranted. Portfolio Management Team John F. Robertson, CFA, Managing Director Lead Portfolio Manager of the fund. Joined the fund in 2006. • Joined RREEF in 1997, Deutsche Asset & Wealth Management in 2002; previously was an Assistant Vice President of Lincoln Investment Management responsible for REIT research. • Global Head of RREEF Real Estate Securities with over 20 years of investment industry experience. • BA, Wabash College; MBA, Indiana University. Daniel Ekins, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. • Joined RREEF in 1997, Deutsche Asset & Wealth Management in 2002. • Over 25 years of investment industry experience. • BS, University of South Australia. John Hammond, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. • Joined RREEF and Deutsche Asset & Wealth Management in 2004; previously was Director at Schroder Property Investment Management and Director at Henderson Global Investors. • Over 19 years of investment industry experience. • BSc, University of Reading, U.K. John W. Vojticek, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. • Joined RREEF and Deutsche Asset & Wealth Management in 2004; previously worked as Principal at KG Redding and Associates, March 2004-September 2004, and Managing Director of RREEF from 1996-March 2004, and Deutsche Asset Management from 2002-March 2004. • Chief Investment Officer of RREEF Real Estate Securities with over 15 years of investment industry experience. • BS, University of Southern California. Jerry W. Ehlinger, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined RREEF and Deutsche Asset & Wealth Management in 2004; previously has worked as a Senior Vice President at Heitman Real Estate Investment Management from 2000-2004. • Prior to that, Senior Research Associate at Morgan Stanley Asset Management from 1996-2000. • Over 15 years of investment industry experience. • BA, University of Wisconsin — Whitewater; MS, University of Wisconsin — Madison. Ross McGlade, Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined the company in 2006 after 19 years of experience at ABN AMRO, AMP Capital and McCann & Associates. • Portfolio manager for Real Estate Securities: Sydney. • Bachelor of Business in Land Economy from Hawkesbury Agricultural College; Graduate Diploma in Applied Finance and Investment from Securities Institute of Australia; registered property valuer, NSW. Chris Robinson, Director Portfolio Manager of the fund. Joined the fund in 2012. • Joined RREEF and Deutsche Asset & Wealth Management in 2003; previously served as a real estate equities research analyst at ING Investment Management. • Over 15 years of investment industry experience. • BS, The Australian Catholic University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Morgan Stanley Capital International (MSCI) World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The FTSE EPRA/NAREIT Developed Index is an unmanaged, market-weighted index designed to represent general trends in eligible real estate equities worldwide. Relevant real estate activities are defined as the ownership, trading and development of income-producing real estate. The index is designed to reflect the stock performance of companies engaged in specific aspects of major world real estate markets/regions. The index is calculated using closing market prices and translates into U.S. dollars using Reuters' closing price. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Performance Summary December 31, 2012 (Unaudited) Average Annual Total Returns as of 12/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year Life of Fund* Class A 28.68% 11.58% -0.49% 1.72% Class C 27.66% 10.67% -1.33% 0.86% MSCI World Index† 15.83% 6.93% -1.18% 2.35% FTSE EPRA/NAREIT Developed Index†† 27.73% 12.65% 0.32% -0.84% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 21.28% 9.40% -1.66% 0.80% Class C (max 1.00% CDSC) 27.66% 10.67% -1.33% 0.86% MSCI World Index† 15.83% 6.93% -1.18% 2.35% FTSE EPRA/NAREIT Developed Index†† 27.73% 12.65% 0.32% -0.84% No Sales Charges Class S 29.10% 11.88% -0.22% 1.98% Institutional Class 29.21% 12.02% -0.09% 2.08% MSCI World Index† 15.83% 6.93% -1.18% 2.35% FTSE EPRA/NAREIT Developed Index†† 27.73% 12.65% 0.32% -0.84% * The Fund commenced operations on July 5, 2006. The performance shown for the index is for the time period of June 30, 2006 through December 31, 2012, which is based on the performance period of the life of the Fund. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2012 are 1.58%, 2.40%, 1.60% and 1.22% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended December 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on July 5, 2006. The performance shown for the index is for the time period of June 30, 2006 through December 31, 2012, which is based on the performance period of the life of the Fund. † The Morgan Stanley Capital International (MSCI) World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. †† The FTSE EPRA/NAREIT Developed Index is an unmanaged, market-weighted index designed to represent general trends in eligible real estate equities worldwide. Relevant real estate activities are defined as the ownership, trading and development of income-producing real estate. The index is designed to reflect the stock performance of companies engaged in specific aspects of major world real estate markets/regions. The index is calculated using closing market prices and translates into U.S. dollars using Reuters closing price. Net Asset Value and Distribution Information Class A Class C Class S Institutional Class Net Asset Value: 12/31/12 $ 12/31/11 $ Distribution Information: Twelve Months as of 12/31/12: Income Dividends $ Morningstar Rankings — Global Real Estate Funds Category as of 12/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 60 3-Year 83 of 52 5-Year 82 of 65 Class C 1-Year of 68 3-Year of 71 5-Year 96 of 76 Class S 1-Year of 56 3-Year 71 of 44 5-Year 75 of 59 Institutional Class 1-Year of 54 3-Year 62 of 39 5-Year 74 of 58 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of December 31, 2012 Shares Value ($) Common Stocks 99.3% Australia 7.8% BGP Holdings PLC 0 Centro Retail Australia Dexus Property Group Goodman Group GPT Group Investa Office Fund (Units) Mirvac Group (Units) Stockland (Units) Westfield Group (Units) Westfield Retail Trust (Cost $60,145,138) Austria 0.4% Conwert Immobilien Invest SE (Cost $2,972,093) Canada 3.6% Allied Properties Real Estate Investment Trust (a) Canadian Apartment Properties Real Estate Investment Trust (a) Canadian Real Estate Investment Trust (a) First Capital Realty, Inc. H&R Real Estate Investment Trust (Units) (a) (Cost $28,465,379) Channel Islands 0.4% Camper & Nicholsons Marina Investments Ltd.* LXB Retail Properties PLC* (Cost $5,073,705) China 0.9% Agile Property Holdings Ltd. Country Garden Holdings Co., Ltd. (Cost $5,964,666) Finland 0.2% Sponda Oyj (Cost $1,355,142) France 4.1% Fonciere des Regions Gecina SA ICADE Klepierre Unibail-Rodamco SE (Cost $32,975,909) Germany 0.9% Alstria Office REIT-AG Deutsche Euroshop AG DIC Asset AG (Cost $7,358,766) Hong Kong 10.5% China Overseas Land & Investment Ltd. Henderson Land Development Co., Ltd. Hongkong Land Holdings Ltd. Link REIT New World Development Co., Ltd. Sun Hung Kai Properties Ltd. Swire Properties Ltd. Wharf Holdings Ltd. (Cost $83,474,886) Italy 0.2% Beni Stabili SpA (Cost $1,668,931) Japan 11.6% Activia Properties, Inc. AEON Mall Co., Ltd. Daiwahouse Residential Investment Corp. Global One Real Estate Investment Corp. GLP J-REIT* Japan Real Estate Investment Corp. Japan Retail Fund Investment Corp. Mitsubishi Estate Co., Ltd. Mitsui Fudosan Co., Ltd. Mori Hills REIT Investment Corp. Nippon Building Fund, Inc. (a) Nomura Real Estate Holdings, Inc. Premier Investment Corp. Sumitomo Realty & Development Co., Ltd. Tokyo Tatemono Co., Ltd. (a) United Urban Investment Corp. (Cost $85,997,993) Netherlands 0.2% Corio NV (Cost $2,238,777) Norway 0.5% Norwegian Property ASA (Cost $5,720,000) Singapore 5.1% CapitaCommercial Trust CapitaLand Ltd. CapitaMall Trust CapitaMalls Asia Ltd. Global Logistic Properties Ltd. Suntec Real Estate Investment Trust (Cost $35,887,653) Sweden 1.3% Castellum AB Fabege AB Hufvudstaden AB "A" (Cost $9,993,909) Switzerland 1.1% PSP Swiss Property AG (Registered)* Swiss Prime Site AG (Registered)* (Cost $9,200,995) United Kingdom 5.1% British Land Co. PLC Derwent London PLC Great Portland Estates PLC Hammerson PLC Land Securities Group PLC Safestore Holdings PLC Shaftesbury PLC UNITE Group PLC (Cost $39,708,647) United States 45.4% Acadia Realty Trust (REIT) (a) Alexander's, Inc. (REIT) American Campus Communities, Inc. (REIT) (a) Apartment Investment & Management Co. "A" (REIT) AvalonBay Communities, Inc. (REIT) Boston Properties, Inc. (REIT) (a) BRE Properties, Inc. (REIT) Camden Property Trust (REIT) Chesapeake Lodging Trust (REIT) Colonial Properties Trust (REIT) (a) CubeSmart (REIT) (a) DDR Corp. (REIT) (a) DiamondRock Hospitality Co. (REIT) Digital Realty Trust, Inc. (REIT) (a) Douglas Emmett, Inc. (REIT) Duke Realty Corp. (REIT) DuPont Fabros Technology, Inc. (REIT) (a) Education Realty Trust, Inc. (REIT) Equity Residential (REIT) Essex Property Trust, Inc. (REIT) Extra Space Storage, Inc. (REIT) Federal Realty Investment Trust (REIT) Glimcher Realty Trust (REIT) (a) Health Care REIT, Inc. (REIT) Healthcare Realty Trust, Inc. (REIT) Healthcare Trust of America, Inc. "A" (REIT) (a) Home Properties, Inc. (REIT) LaSalle Hotel Properties (REIT) Pebblebrook Hotel Trust (REIT) (a) Pennsylvania Real Estate Investment Trust (REIT) (a) Post Properties, Inc. (REIT) Prologis, Inc. (REIT) PS Business Parks, Inc. (REIT) Public Storage (REIT) Regency Centers Corp. (REIT) (a) Silver Bay Realty Trust Corp. (REIT)* Simon Property Group, Inc. (REIT) SL Green Realty Corp. (REIT) (a) Spirit Realty Capital, Inc. (REIT) Strategic Hotels & Resorts, Inc. (REIT)* Sunstone Hotel Investors, Inc. (REIT)* (a) Taubman Centers, Inc. (REIT) UDR, Inc. (REIT) Ventas, Inc. (REIT) Vornado Realty Trust (REIT) Washington Real Estate Investment Trust (REIT) (a) (Cost $360,818,808) Total Common Stocks (Cost $779,021,397) Securities Lending Collateral 11.4% Daily Assets Fund Institutional, 0.20% (b) (c) (Cost $99,649,361) Cash Equivalents 0.2% Central Cash Management Fund, 0.15% (b) (Cost $1,866,957) % of Net Assets Value ($) Total Investment Portfolio (Cost $880,537,715)† Other Assets and Liabilities, Net (a) ) ) Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. * Non-income producing security. † The cost for federal income tax purposes was $928,757,746. At December 31, 2012, net unrealized appreciation for all securities based on tax cost was $41,190,173. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $100,860,271 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $59,670,098. (a) All or a portion of these securities were on loan amounting to $97,302,247. In addition, included in other assets and liabilities, net is a pending sale, amounting to $294,908, that is also on loan (see Notes to Financial Statements). The value of all securities loaned at December 31, 2012 amounted to $97,597,155, which is 11.2% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
